Citation Nr: 1737964	
Decision Date: 09/08/17    Archive Date: 09/19/17

DOCKET NO.  11-04 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for low back strain prior to March 14, 2017.

2.  Entitlement to a rating in excess of 20 percent for low back strain from March 14, 2017.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The Veteran had active duty service from May 2006 to September 2009. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas that granted service connection for low back strain and assigned a noncompensable rating.  A December 2010 rating decision assigned a 10 percent rating effective from September 3, 2009.

The Veteran appeared at a hearing before a Decision Review Officer (DRO) in June 2015 and at a Travel Board hearing before the undersigned in December 2015.  Transcripts of both proceedings have been associated with the Veteran's file.

In January 2017, the Board remanded this issue for additional development, to include a contemporaneous examination.  

In a June 2017 rating decision, the RO assigned a 20 percent rating for the Veteran's low back disability, effective March 14, 2017 the date of the most recent VA examination.  The Board observes, however, the Veteran has not indicated that this rating satisfies his appeal so his claim remains before the Board, and has been included on the title page of this decision, to include the recharacterization of such to show the staged ratings.  AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  Prior to March 14, 2017, the Veteran's lumbosacral strain has been manifested by subjective low back pain with forward flexion to 90 degrees and the combined range of motion of the thoracolumbar spine was at least 240 degrees; without ankylosis, abnormal gait or spinal contour, or associated neurologic abnormality.

2.  For the period from March 14, 2017, the Veteran's lumbosacral strain has been manifested by pain and forward flexion greater than 30 degrees, without any ankylosis; and no incapacitating episodes necessitating bed rest prescribed by a physician having a duration of at least four weeks have been shown. 


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent prior to March 14, 2017, or in excess of 20 percent thereafter for the service connected low back disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (Code) 5237 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, regarding the Veteran's claim on appeal.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

Analysis

Disability ratings are determined by applying the criteria set forth in the VA schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disabilities resulting from all types of diseases and injuries encountered as a result of, or incident to, military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residuals conditions in civilian occupations.  See 38 U.S.C.A. § 1155; see also 38 C.F.R. § 4.1.

When there is a question as to which of two evaluations shall be applied in adjudicating a claim for an increased rating, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).  However, in Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40.

Whether the issue is one of an initial rating or an increased rating, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  With respect to the Veteran's initial rating claims on appeal, the Board has considered such claims from the assigned initial effective dates, which date the Veteran has not appealed, as well as whether any staged ratings are warranted.

Finally, the Board notes that in analyzing the following claims made by the Veteran, the Board has an obligation to provide the Veteran with the "benefit of the doubt" on any questions material to these decisions for which there is an approximate balance of positive and negative evidence.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's service-connected lumbosacral strain is rated as 10 percent disabling prior to March 14, 2017 and 20 percent disabling from such date under the General Rating Formula for Diseases and Injuries of the Spine, Code 5237.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Code 5237 (2016).  

The General Rating Formula for Diseases and Injuries of the Spine provides the following, in pertinent part:  a 10 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent of more of the height.  Id.  A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent disability rating is assigned for unfavorable ankylosis of the entire (thoracolumbar and cervical) spine.  Id.  These ratings are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  Id.  

The Board acknowledges that intervertebral disc syndrome (IVDS) may also be evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (Formula for Rating IVDS).  See 38 C.F.R. § 4.71a, Code 5243, Formula for Rating IVDS (2016).  For the purposes of evaluations under the Formula for Rating IVDS, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note 1.  The Board notes here that the provisions for evaluating IVDS do not warrant an increased disability rating for the Veteran's lumbosacral strain for any period on appeal because the probative evidence of record does not document IVDS resulting in incapacitating episodes with bed rest prescribed by a physician for any period on appeal.  Id.  

The General Rating Formula for Diseases and Injuries of the Spine also provides further guidance in rating diseases or injuries of the spine.  Note (1) provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.  The Board notes here that the probative evidence of record does not document any associated objective neurologic abnormalities for any period on appeal.  Id.  Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Id.  Note (4) provides that each range of motion measurement is to be rounded to the nearest five degrees.  Id.  

Following a review of the evidence of record, the Board finds that the preponderance of evidence weighs against the Veteran's claim of entitlement to an initial disability rating in excess of 10 percent prior to March 14, 2017 and in excess of 20 percent from such date for lumbosacral strain.

In September 2009, the Veteran submitted his claim for service connection for a low back disability.

During the December 2009 VA examination, the Veteran reported he injured his back lifting weights.  He reported back extensions caused the back to pop which is painful and that he experiences occasional spasms that radiate up the back and significantly aggravate the back when movement included repetitive heavy lifting bending and stooping.  He denied experiencing any bowel, bladder, or erection problems.  It was noted that the Veteran does not use a brace or aid.  The Veteran indicated that he was not currently taking medication or receiving any treatment for his back disability.  Examination revealed deep tendon reflexes are 1+ at the knees and ankles bilaterally, toes are downgoing, there is no increased tone or clonus, motor function was 5/5 in all muscle groups in the lower extremities.  There were no spasms or tenderness to palpation.  The Veteran had normal gait and heel and toe walked without difficulty.  There was normal lumbar lordosis and the pelvis was level.  

Forward flexion was 0 to 90 degrees both active and passive and against resistance; there was no pain, fatigue, weakness, or incoordination with repetitive motion.  Extension was 0 to 30 degrees both active passive and against resistance.  There was pain at the end point but no increased pain, fatigue, weakness, or incoordination with repetitive motion.  Left and right lateral bending and left and right rotation were all 0 to 35 degrees; there was no pain, fatigue, weakness, or incoordination with repetitive motion in either plane.  X-rays of the spine showed unremarkable bony structures with no evidence of a recent fracture or dislocation; intravertebral spaces are within normal limits.  Diagnosis was mild, recurrent, back strain.

VA treatment records documents the Veteran received treatment for his low back disability in March 2010, April 2010, June 2010, and October 2010.  The records indicate that he reported an increase in back pain.  Examinations revealed tenderness upon palpation to the lower spine.  An August 2010 VA treatment record documents that an order to Back School with the rehabilitation department was made.

At the December 2015 hearing, the Veteran indicated that his service-connected back disability had worsened.  Indeed, the Veteran reported that he experienced increased pain with movement, periodic popping of the back, and radiating pain down his leg.  In light of the Veteran's testimony, the Board found that a VA examination was warranted.

Pursuant to the January 2017 remand, the Veteran was examined in March 2017.  During the examination the Veteran reported continued complaints of increased low back pain.  Range of motion studies showed forward flexion to 90 degrees; and extension, right lateral flexion, left lateral flexion, right lateral rotation, and left lateral rotation were all to 30 degrees.  There was pain noted with range of motion, however, no additional range of motion loss with repetitive motion.  The examiner noted muscle spasm that was severe enough to result in an abnormal gait or abnormal spinal contour.  Muscle strength testing was normal as well as all reflexes.  There was no ankylosis, radiculopathy to the lower extremities, or any other neurological abnormality.

In light of the findings from the probative evidence of record, the Board finds that prior to March 14, 2017, the Veteran's lumbar spine has been manifested by forward flexion to 90 degrees in the thoracolumbar spine, limited by discomfort and a combined range of motion of the thoracolumbar spine of at least 240 degrees, without palpable muscle spasm.  The Board finds that prior to March 14, 2017, even with consideration of the Veteran's limitations due to pain, discomfort and guarding, the evidence does not reflect forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasms or guarding severe enough to result in an abnormal gait or abnormal spinal contour, and more nearly approximates the criteria for a 10 percent rating under Code 5237.  During the December 2009 VA examination, the Veteran was shown to have 90 degrees of forward flexion without muscle spasm, and while pain was shown with forward flexion, the VA examiner reported normal gait.  Accordingly, the Board finds that prior to March 14, 2017, an evaluation in excess of 10 percent is not warranted for the Veteran's lumbar spine disability.

For the entire rating period as of March 14, 2017, the Board finds that the weight of the evidence is against a disability rating in excess of 20 percent for service-connected lumbosacral strain.  The Board finds, with consideration of the functional limitations due to pain, the disability most closely approximates forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, but does not more nearly approximate forward flexion of the thoracolumbar spine 30 degrees or less, or unfavorable ankylosis of the thoracolumbar spine.  Although there is pain with range of motion, the spine is not shown to be in fixation, and the Veteran is not shown to exhibit other factors associated with ankylosis.  VA examination in March 2017 shows that there is no ankylosis of the thoracolumbar spine.  The March 2017 VA examination report shows that his forward flexion was to 90 degrees.  Therefore, the Board finds that, even with consideration of any functional loss due to pain, the Veteran's lumbar spine disability did not more closely approximate favorable ankylosis of the thoracolumbar spine or forward flexion less than 30 degrees for the entire rating period as of March 2017, and therefore, does not approximate a higher 40 percent rating under Diagnostic Code 5237.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2016); DeLuca, 8 Vet. App. at 206.

Other Considerations

The Board has considered whether a higher evaluation is warranted under Diagnostic Code 5243, which contemplates ratings for intervertebral disc syndrome based on incapacitating episodes.  See 38 C.F.R. § 4.71a (2016).  As previously noted, VA outpatient treatment records and VA examinations of record did not identify a diagnosis of intervertebral disc syndrome or any incapacitating episodes, requiring bedrest prescribed by a physician due to the Veteran's lumbar spine disability.  Accordingly, the Board finds that a higher rating is not warranted under Diagnostic Code 5243.  

The Board notes that there is no documented medical evidence of lower extremity radiculopathy.  Consequently a separate rating for radiculopathy is not warranted for additional neurological abnormality.  

Finally, the Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  The Board finds that the evidence submitted in conjunction with the present appeal for an increased rating does not indicate that the Veteran is unemployable as a result of his service-connected lumbar spine disability, and the Veteran does not contended otherwise.  Thus, the Board finds an inferred claim for TDIU has not been raised.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

An initial rating in excess of 10 percent for low back strain prior to March 14, 2017 is denied.

A rating in excess of 20 percent for low back strain from March 14, 2017 is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


